772 F.2d 908
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.THOMAS J. SHERRILL, JR., PLAINTIFF-APPELLANT,v.SECRETARY OF HEALTH AND HUMAN SERVICES, DEFENDANT-APPELLEE.
NO. 84-5326
United States Court of Appeals, Sixth Circuit.
8/16/85

M.D.Tenn.
VACATED AND REMANDED
ORDER OF CLARIFICATION
BEFORE:  CONTIE, KRUPANSKY and MILBURN, Circuit Judges.


1
Presently before the court for consideration is the Secretary's motion for clarification in light of plaintiff's assertion that the Court's opinion, filed February 12, 1985, dictates an outright award of benefits.  Although we believe the opinion to be clear, we hereby grant the motion for clarification and ORDER for the purposes of clarification, as we previously ordered, that the judgment of the district court be VACATED and the action REMANDED to the Secretary for further proceedings consistent with the February 12, 1985, opinion.  We do not and did not order an award of benefits.  SO ORDERED.